Simmons, C. J.
The official report states all the facts nec eary to a clear understanding of the ease. We have carefu road and considered the whole record, and the only error in able and admirable chai’ge of our learned young brother on circuit bench is found in that ground of the motion for new ti which is dealt with in the first headnote. That error is so mi rial and of such a nature that we are compelled to grant a n trial. The charge upon the point indicated is in direct c *669lict with the ruling of this court in the case of Cumming v. State, 99 Ga. 662. We presume the attention of our learned Mother, the trial judge, was not called to this case pending the ;rial below. It fully covers the case now under consideration. It shows that while threats, menaces, contemptuous gestures, 3tc., can not reduce the crime of murder to that of manslaughter, they may act upon a man so as to arouse his fears and make him believe himself in imminent danger. It covers the present case, and we deem further elaboration unnecessary.
Except the above-mentioned error, there was nothing to warrant the grant of a new trial in any of the points made in the motion for new trial.

Judgment reversed.


All the Justices concurring.